        Case 1:18-cr-00340-LGS Document 413
                                        406 Filed 11/11/20
                                                  11/04/20 Page 1 of 1




                    GENNARO CARIGLIO JR., P.L.
                  8101 BISCAYNE BOULEVARD • PENTHOUSE 701 • MIAMI, FL 33138
                                      TEL (305) 899-0438
                                      FAX (305) 373-3832

November 4, 2020
                                                 Application Granted. Defendant Sharma's conditions
Hon. Lorna G. Schofield                          of bail are hereby modified as set forth below. All
United States District Judge                     other conditions of bail shall remain in effect. The
Southern District of New York                    Clerk of the Court is directed to terminate the letter
Thurgood Marshall U.S. Courthouse                motion at docket number 406.
40 Foley Square, Courtroom 1106
New York, N.Y. 10007                             Dated: November 10, 2020
                                                 New York, New York
Re: U.S. v. Sharma, et. al., 18-cr-340 (LGS)

Your Honor:

        I am writing to request a modification of Defendant, Sam Sharma’s, bail conditions
in this case to allow him to be use a windows PC laptop computer (with internet access)
approved by SDFL Probation exclusively at his counsel’s law offices, solely for purposes
of lawful employment approved by SDFL Probation while he remains on bail pending
sentencing, with the computer and his internet use to be subject to third-party monitoring
(at Sharma’s expense) by a vendor to be approved by SDFL Probation as well as spot
checking by SDFL Probation at SDFL Probation’s discretion. All other bail conditions
would remain in unaltered an in effect.


        Mr. Sharma’s bail conditions currently require, among other things, GPS
monitoring of Sharma and a prohibition barring Sharma from having any access to the
internet except at counsel’s office under the supervision of counsel or staff for the purpose
of the defense of this case and the Centra Tech, Inc., civil matter in the Southern District
of Florida. Counsel has conferred with AUSA Samson Enzer who consulted with SDFL
Probation. The government and SDFL Probation agree to this motion.

      Therefore, Mr. Sharma respectfully requests this Count enter an order granting this
motion.

                                                           Sincerely yours,

                                                           s/Gennaro Cariglio Jr._____
                                                           Gennaro Cariglio Jr., Esq.
                                                           Atty. for Sohrab Sharma




                                             1
